Citation Nr: 1018407	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to July 1967 
and from January 1991 to June 1991, with over 31 years of 
combined active and reserve service  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a hearing before the undersigned 
in March 2010.  A transcript of the hearing is associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the claim.

In this case, the Veteran contends, in essence, that his 
hearing has worsened since his last VA examination in April 
2007.  Specifically, the Veteran testified that he has 
difficulty hearing high pitched noises and voices and has 
difficulty hearing in conversation and while watching movies.  
He reported extreme difficulty hearing women's voices with 
less difficulty hearing men's voices.  Additionally, the 
Veteran contends that his prior VA examination did not 
accurately represent his hearing loss because the voices and 
tones used in the test were low, similar to a man's voice.

The Board notes that the Veteran's most recent VA examination 
(April 2007) is now over three years old and does not 
contemplate the Veteran's recent audiological treatment or 
his contentions regarding the severity of his bilateral 
hearing loss.  As such, VA is required to afford the Veteran 
a contemporaneous VA examination to assess the current 
nature, extent, and severity of his hearing loss.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The 
Board notes that the most recent treatment records associated 
with the claims file indicate that the Veteran's symptoms 
related to his hearing loss disorder may have worsened.  
Thus, a new VA medical examination is necessary in order to 
determine the Veteran's complete disability picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Veteran must be notified of the importance of reporting 
to the scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

As the case must be remanded for a new examination, the 
Veteran's most recent and relevant (if any) VA treatment 
records should also be obtained and associated with the 
claims file.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should attempt to obtain 
any relevant VA treatment records not yet 
associated with the claims file date from 
June 2009 to the present.  If no records 
can be found, it should be so stated.  All 
efforts made to obtain these records must 
be documented in the claims folder.

2.  Thereafter, the Veteran should be 
afforded a new VA audiology examination for 
the purpose of determining the nature, and 
extent of the Veteran's bilateral hearing 
loss.  The claims folder and a copy of this 
remand should be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  All 
necessary tests and studies should be 
accomplished.  

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.

4.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


